Opinion issued October 6, 2015




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-15-00155-CV
                         ———————————
                 CHARLES RONALD WADE, Appellant
                                   V.
HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
 THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, THE
   HARRIS COUNTY FLOOD CONTROL DISTRICT, THE HARRIS
  COUNTY HOSPITAL DISTRICT, CITY OF HOUSTON, HOUSTON
 INDEPENDENT SCHOOL DISTRICT, AND HOUSTON COMMUNITY
                COLLEGE SYSTEM, Appellees



                 On Appeal from the 295th District Court
                          Harris County, Texas
                    Trial Court Case No. 2011-69056



                      MEMORANDUM ORDER
      This is an appeal from a final judgment signed August 1, 2014. On June 16, 2015,

this Court issued an opinion, granting appellees’ motion to dismiss and dismissing the

appeal for lack of jurisdiction, finding that appellant, Charles Ronald Wade’s notice of

appeal was untimely filed. On July 8, 2015, Wade filed a motion for rehearing.

      Exhibit 4 to Wade’s amended response to our notice of intent to dismiss is Wade’s

notice of appeal filed in the trial court on July 26, 2014, stating Wade was appealing the

judgment signed on July 16, 2014. Because the judgment was not signed until August 1,

2014, the notice of appeal was premature. A prematurely-filed notice of appeal is

effective and is deemed filed on the day of, but after, the trial court signed its final

judgment on August 1, 2014. See TEX. R. APP. P. 27.1(a).

      Because we find that we have jurisdiction over this appeal, we withdraw our

opinion and judgment of June 16, 2015, and order the appeal reinstated on the active

docket. Wade’s motion for rehearing is dismissed as moot.

                                    PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                            2